107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Anthony MASZATICS, Defendant-Appellant.
No. 95-10559.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Michael Anthony Maszatics appeals his sentence imposed following his guilty plea to one count of distribution of a controlled substance in violation of 21 U.S.C. § 841(a).  The district court departed downward from the applicable Guidelines range of 121 to 151 months to impose a sentence of 77 months.  Maszatics asserts that the district court abused its discretion by failing to depart further downward based on Maszatics' substantial assistance to authorities and the government's assurance that he would serve approximately one-quarter of the normal sentence imposed.


3
We lack jurisdiction because in the plea agreement Maszatics expressly waived his right to appeal any aspect of the conviction or sentence, "reserv[ing] only the right to appeal any sentence imposed to the extent, but only to the extent, that such sentence exceeds the applicable sentencing guideline range."   Maszatics does not contend that the sentence imposed exceeded the applicable guideline range.  Nor has Maszatics offered anything to suggest that the express waiver was not made knowingly and voluntarily.  See United States v. Bolinger, 940 F.2d 480 (9th Cir.1991).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3